In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-767V
                                      Filed: March 6, 2015

*************************
JENNIFER RATTERMAN                                *
                                                  *
                                                  *
                         Petitioner,              *       Damages Decision Based on Proffer;
                                                  *       Influenza Vaccine; Shoulder Injury
v.                                                *       Related to Vaccine Administration
                                                  *       (“SIRVA”); Special Processing Unit
                                                  *       (“SPU”)
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                    Respondent.                   *
*************************
Richard Christian Macke, Esq., Newport, KY, for petitioner.
Lynn Elizabeth Ricciardella, Esq., U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

      On August 22, 2014, Jennifer Ratterman filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 (the
“Vaccine Act” or “Program”). The petition alleges that as a result of an influenza (“flu”)
vaccination on August 26, 2011, petitioner suffered a shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

      On December 30, 2014, I issued a ruling on entitlement, finding petitioner entitled
to compensation. On March 6, 2015, respondent filed a proffer on award of
compensation (“Proffer”) detailing compensation for all elements of compensation to

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with
Vaccine Rule 18(b), petitioners have 14 days to identify and move to delete medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
which petitioner would be entitled under §15(a). According to respondent’s Proffer,
petitioner agrees to the proposed award of compensation.

     Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $150,000.00 in the form of a check payable to petitioner.

      This amount represents compensation for all damages that would be available
under §15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3


IT IS SO ORDERED.
                                                                 s/Denise K. Vowell
                                                                 Denise K. Vowell
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JENNIFER RATTERMAN,                  )
                                     )
            Petitioner,              )  No. 14-767V
                                     ) Chief Special Master Vowell
v.                                   )
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
___________________________________ )

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.       Compensation for Vaccine Injury-Related Items:

    Respondent proffers that, based on the evidence of record, petitioner should be

awarded $150,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); §15(a)(3)(B); and

§15(a)(4). Petitioner agrees.

    II.      Form of the Award:

    The parties recommend that the compensation provided to Jennifer Ratterman should

be made through a lump sum payment as described below, and request that the Chief

Special Master’s decision and the Court’s judgment award the following:1

          A lump sum payment of $150,000.00 in the form of a check payable to petitioner,
          Jennifer Ratterman. This amount accounts for all elements of compensation
          under 42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.
                       Respectfully submitted,

                       BENJAMIN C. MIZER
                       Assistant Attorney General

                       RUPA BHATTACHARYYA
                       Director
                       Torts Branch, Civil Division

                       VINCENT J. MATANOSKI
                       Deputy Director
                       Torts Branch, Civil Division

                       ALTHEA W. DAVIS
                       Senior Trial Counsel
                       Torts Branch, Civil Division

                       s/ Lynn E. Ricciardella
                       LYNN E. RICCIARDELLA
                       Senior Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel.: (202) 616-4356


DATED: March 6, 2015